DETAILED ACTION
This action is responsive to the Amendments and Remarks received 07/21/2021 in which claims 3, 4, and 17 are cancelled, claims 1, 5, 7, 14, 16, and 18–20 are amended, and no claims are added as new claims.
Response to Arguments
In view of the amendments, the rejection under 35 U.S.C. 112(b) is withdrawn.  Remarks, 11.
On page 12 of the Remarks, Applicant states, “It noted [sic] that the pending claims do not recite determining the size of a chroma block by the color format as asserted by the Office.”  Examiner believes Applicant misunderstood the rationale.  What is important is that the skilled artisan knows the color format determines the size of the color blocks.  Therefore, Examiner is not persuaded of error.
On pages 12–14 of the Remarks, Applicant either argues against portions of the references not relied upon or against assertions not made with respect to the references and the claimed subject matter.  The rejection, infra, clearly articulates how each of the cited references, when taken together, teach or suggest the claimed subject matter.  See rejection, infra.  Because Applicant attacks the references individually and not with respect to the correct features as mapped to the prior art in the rejection, Examiner finds Applicant’s arguments unpersuasive of error.
Other claims are not argued separately.  Remarks, 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5–16, and 18–20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al., “Combined Inter-Intra Prediction for High Definition Video Coding,” Picture Coding Symposium, Nov. 2007 (herein “Jin”), in view of Chen et al, “AHG5:  Reducing VVC worst-case memory bandwidth by restricting bi-directional 4x4 inter CUs/Sub-blocks,” JVET-L0104, 12th Meeting:  Macao, CN, Oct. 2018 (herein “Chen”), further in view of Choi (US 2020/0177878 A1).
Regarding claim 1, the combination of Jin, Chen, and Choi teaches or suggests a method for video processing, comprising:  determining, for a conversion between a current block of a video coded using a combined inter and intra prediction coding technique and a bitstream of the video (Jin, Title:  teaches combined inter-intra prediction (CIIP)), whether a combined inter and intra prediction process is applicable (Jin, Introduction:  explains that CIIP can be computationally expensive, especially for smaller block sizes (e.g. 4x4, 4x8, etc.) due to the sheer number of computations represented in dividing the image into small blocks and solving that problem by constraining CIIP to larger block sizes, i.e. 16x16) to a color component of the current block based on a color format of the current block (Neither Jin nor Chen explicitly teaches how the size of a chroma block is indicated by the color format; However, Choi, ¶ 0170:  teaches what the skilled artisan already knows about color subsampling, i.e. that a 4:2:0 color format has a chroma block that is half the size of the luma block; Neither Jin nor Choi teaches explicitly that block sizes of ; and performing the conversion based on the determining, wherein in response to the combined inter and intra prediction process being applicable to the color component, a prediction value of the color component is based on a weighted sum of an intermediate inter prediction value and an intermediate intra prediction value of the color component (Jin, Section 2.2, Formula 1:  shows an intermediate inter prediction and an intermediate intra prediction weighted and added to produce the final prediction for the block), wherein the color component comprises at least one chroma component (Choi, ¶ 0169:  teaches the chroma components are Cr and Cb), and wherein in case a width of the chroma component of the current block is smaller than 4 and the color format is 4:2:0, the combined inter and intra prediction process is performed to the luma component and the combined inter and intra prediction process is not performed to the chroma component (Neither Jin nor Chen explicitly teaches how the size of a chroma block is indicated by the color format; However, Choi, ¶ 0170:  teaches what the skilled artisan already knows about color subsampling, i.e. that a 4:2:0 color format has a chroma block that is half the size of the luma block; Neither Jin nor Choi teaches explicitly that block sizes of 4x4 is one desirable threshold for minimum block sizes for inter-prediction; Chen, Sections 1 and 2:  
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jin, with those of Chen, because both references are drawn to the same field of endeavor and because both Jin and Chen explain the benefits of setting a floor for the size of blocks in order to conserve computational resources such that their combination is nothing more than a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Jin and Chen used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jin and Chen, with those of Choi, because all three references are drawn to the same field of endeavor and because Choi explains what the skilled artisan already knows about how the color format indicates whether the chroma components are subsampled such that the chroma blocks would be smaller than the floor set by Jin and Chen.  Thus, the combination represents a mere combination of prior art elements, according to known methods, yielding a predictable result.  This rationale applies to all combinations of Jin, Chen, and Choi used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein whether the combined inter and intra prediction process is applicable to the color component is further based on a size of the current block (Choi, ¶ 0170:  teaches what the skilled artisan already knows about color subsampling, i.e. that a 4:2:0 color format has a chroma block that is half the size of the luma block; Chen, Sections 1 and 2:  explain that smaller block sizes (e.g. 4x4) are computationally expensive and that restricting block sizes to be larger than a minimum size has benefits; Examiner finds this combination of teachings, further combined with Jin’s block size restrictions for computation efficiency, would teach or suggest to the skilled artisan basing chroma CIIP on the color format for certain block sizes).
Regarding claim 5, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the combined inter and intra prediction process is not performed to the chroma component in case that the color format is 4:2:0 and a height of the current block is equal to or smaller than 4 
Regarding claim 6, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the chroma component uses a Planar mode (Jin, Section 2.2 and Fig. 3:  teach that one of the intra modes is plane (i.e. planar) mode).
Regarding claim 7, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the combined inter and intra prediction process is not performed to the chroma component in case that the color format is 4:4:4 and a width or a height of the current block is smaller than 4 (Examiner notes that in the 4:4:4 color format, the chroma components are not subsampled such that the chroma components would also have a size of 4x4 (width or height); Chen, Sections 1 and 2:  explain that smaller block sizes (e.g. 4x4) are computationally expensive and that restricting block sizes to be larger than a minimum size has benefits; Examiner finds this combination of teachings, further combined with Jin’s block size restrictions for computation efficiency, would teach or suggest to the skilled artisan basing chroma CIIP on the color format for certain block sizes).
Regarding claim 8, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the weighted sum is based on adding an offset to an initial sum obtained based on the inter prediction value and the intra prediction value, and wherein the offset is added prior to a right-shift operation performed to determine the weighted sum (Jin, Section 2.3:  teaches the weighting coefficients are determined by adding 1/16 increments which are achieved by bit-shift arithmetic rather than division; see also Jin, Formula 4).
Regarding claim 9, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the position in the current block is represented as (x, y), the inter prediction value at the position (x, y) is represented as Pinter(x, y), the intra prediction value at the position (x, y) is represented as Pintra(x, y), an inter-prediction weight at the position (x, y) is represented as w_inter(x, y), and an intra-prediction weight at the position (x, y) is represented as w_intra(x, y), and wherein the prediction value at the position (x, y) is determined to be (Pintra(x, y) x w_intra(x, y) + Pinter(x, y) x w_inter(x, y) + offset(x, y)) » N, wherein w_intra(x, y) + w_inter(x, y) = 2AN and offset(x, y) = 2A(N-1), N being a positive integer (Examiner interprets this formula as mathematically an obvious equivalent to Jin’s Formula 4 because the claimed offset achieves the same weighted result as Jin, although using different bit arithmetic to achieve the result; In other words, the claimed formula is just a generalized for allowing for more bit depths, but that yields the same result as Jin).
Regarding claim 10, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 9, wherein N = 2 (Examiner interprets this formula as mathematically an obvious equivalent to Jin’s Formula 4 because the claimed offset achieves the same weighted result as Jin, although using different bit arithmetic to achieve the result; In other words, the claimed formula is just a generalized for allowing for more bit depths, but that yields the same result as Jin).
Regarding claim 11, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein the weighted sum is determined using equal weights for the inter prediction value and the intra prediction value at the position (Jin, Fig. 4:  bar at 50 shows equal weight between inter and intra).
Regarding claim 12, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein performing the conversion includes decoding the current block from the bitstream (Jin, Section 3:  teaches CIIP is implemented at the encoder and decoder).
Regarding claim 13, the combination of Jin, Chen, and Choi teaches or suggests the method of claim 1, wherein performing the conversion includes encoding the current block into the bitstream (Jin, Section 3:  teaches CIIP is implemented at the encoder and decoder).
Claim 14 lists the same elements as claim 1, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 15 lists the same elements as claim 2, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 2 applies to the instant claim.
Claim 16 lists the same elements as claim 7, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Claim 18 lists the same elements as claim 5, but is drawn to an apparatus rather than a method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 19 
Claim 20 lists the same elements as claim 1, but is drawn to a product by process claim rather than its method of manufacture.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cha, et al., “Improved Combined Inter-Intra Prediction Using Spatial-Variant Weighted Coefficient,” 2011.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J HESS/Primary Examiner, Art Unit 2481